Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 1 of 16 PageID# 9




                       Exhibit 1
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 2 of 16 PageID# 10
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 3 of 16 PageID# 11
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 4 of 16 PageID# 12
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 5 of 16 PageID# 13
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 6 of 16 PageID# 14
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 7 of 16 PageID# 15
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 8 of 16 PageID# 16
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 9 of 16 PageID# 17
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 10 of 16 PageID# 18
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 11 of 16 PageID# 19
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 12 of 16 PageID# 20
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 13 of 16 PageID# 21
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 14 of 16 PageID# 22
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 15 of 16 PageID# 23
Case 1:18-cv-01555 Document 1-2 Filed 12/17/18 Page 16 of 16 PageID# 24
